Citation Nr: 0915714	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar strain and 
degenerative joint disease of the lumbar spine.  

2.  Entitlement to service connection for stomach lesions 
secondary to an abdominal hernia repair. 

3.  Entitlement to service connection for gastrointestinal 
reflux disease secondary to an abdominal hernia repair.  

4.  Entitlement to service connection for a hernia, 
characterized as a history of repaired omphalocele, status 
post incisional hernia repair.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to April 
1989, and reported additional service in the Army Reserves.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied the benefits sought on 
appeal.  

The Veteran testified at an October 2008 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Active 
military, naval, or air service includes any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, or any period of inactive 
duty training (IADT) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 
2002); 38 C.F.R. § 3.6(a) and (d) (2008).  ADT includes full- 
time duty performed for training purposes by members of the 
Reserves and National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2008).  
Presumptive periods do not apply to ADT or IADT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ADT, or from an injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002).

The Veteran reported in his January 2005 claim, that he 
served in the Army Reserves from June 1989 to December 1992 
and that he had a period of active duty (AD) in 1991 for 
three months.  Precise dates of the Veteran's periods of 
service with the Army Reserves are not readily apparent from 
the current evidence in the claims folder and are needed 
before the Board can fully review the Veteran's claim.  
Additionally, complete Army Reserve treatment records have 
not been associated with the claims file.

During the Veteran's October 2008 travel Board hearing, the 
Veteran indicated that he was hospitalized in service for 
back strain and for a hernia repair.  Service treatment 
records show that the Veteran was hospitalized at United 
States Air Force Regional Medical Center Wiesbaden, Germany 
for five days in December 1987 for low back strain.  The 
Veteran was admitted for three days in October 1988 for a 
ventral hernia repair.  While the record contains some of the 
records related to this treatment, it does not appear that 
the complete hospitalization records from this treatment 
including the operative report for the hernia repair are of 
record.  On remand, the RO should ensure that all related 
hospitalization records have been obtained and associated 
with the record. 

During the Veteran's Board hearing, he reported that he was 
treated after service from approximately 1989 to 2000 for low 
back pain by Dr. David Arsen in Tallahassee, Florida.  The 
Veteran indicated that these records had been associated with 
the claims file.  However, private treatment records 
associated with the claims file do not reflect treatment for 
back pain from 1989 to 2000. 

The RO should obtain any outstanding Reserve service 
treatment records, records of hospitalization from the 
Veteran's period of active service, and identified private 
treatment records, and should associate them with the claims 
file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.")  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Veteran had initially claimed service connection for a 
hernia, which the RO characterized as a claim for service 
connection for omphalocele, status post incisional hernia 
repair.  The Board finds that a supplemental VA opinion is 
necessary to address whether the Veteran has a hernia which 
was incurred in service, or if it preexisted service, whether 
it was aggravated in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
appropriate custodian of service 
records and ascertain the precise dates 
of the Veteran's periods of AD, ADT and 
IADT with the Army Reserves from 1989 
to 1992.  Any outstanding service 
treatment records associated with these 
additional periods of service should be 
obtained and associated with the claims 
folder.  If the search for such records 
has negative results, documentation to 
that effect must be added to the claims 
file.

2.  The RO should obtain any 
outstanding hospitalization records 
including operative reports from the 
United States Air Force Regional 
Medical Center Wiesbaden, Germany from 
December 1987 and October 1988, and 
should associate them with the claims 
file.  If the search for such records 
has negative results, documentation to 
that effect must be added to the claims 
file.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for low back 
pain since 1989, to include private 
treatment records from Dr. David Arsen 
from 1989 to 2000.  After securing the 
necessary release, the RO should obtain 
these records.  If the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.

4.  After all available evidence has been 
associated with the claims file, the 
claims folder should be forwarded to the 
July 2005 VA examiner, if available, for 
a supplemental opinion.  If he is 
unavailable, the claims folder should be 
forwarded to another suitably qualified 
examiner.  The examiner should indicate 
whether there is any change to the July 
2005 VA opinion, based on any additional 
evidence of record.  The examiner should 
also respond to the following:

a).  State whether it is at least as 
likely as not that a hernia was incurred 
in service;

b).  State whether it is at least as 
likely as not that the Veteran's 
inservice hernia preexisted service; 

c).  If the Veteran's inservice hernia 
preexisted service state whether it is at 
least as likely as not that the 
corrective surgery in service was an 
ameliorative procedure, or was the 
preexisting hernia made permanently worse 
by an injury, disease, or event of 
service origin (i.e., aggravated in 
service). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

5.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
